Citation Nr: 0629953	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for scoliosis of the 
cervicothoracic spine (previously evaluated as scoliosis of 
the cervicothoracic spine with radiculopathy to the shoulders 
and wrists), currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to October 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was remanded in March 2005 and August 2005 for 
further development.


FINDING OF FACT

Scoliosis of the cervicothoracic spine is currently 
manifested with normal range of motion; specifically 45 
degrees flexion and extension; 80 degrees of left and right 
rotation; 45 degrees left and right lateral flexion; for a 
combined range of motion of 340 degrees.


CONCLUSION OF LAW

A 10 percent rating, but no higher, for scoliosis of the 
cervicothoracic spine is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5290 and 5293, (after September 23, 2002) and Diagnostic 
Codes 5237 and 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in October 
2002.  In correspondence dated in November 2002, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran received notice in March 2006.  As indicated above, 
there has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

The veteran is in receipt of a 10 percent disability rating 
for scoliosis of the cervicothoracic spine, retroactively 
effective October 9, 2002, the day after his discharge from 
service.  

5286
Spine, complete bony fixation (ankylosis) of

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell 
type) or without other joint  involvement 
(Bechterew type)
100

Favorable angle
60

Favorable angle
10
38 C.F.R. § 4.71a, Diagnostic Code 5286 (prior to September 
26, 2003)

5287
Spine, ankylosis of, cervical

Unfavorable 
40

Favorable 
30



38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003)

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003)

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

529
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so;
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnosis code or codes;
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
(Effective prior to September 26, 2003)

**Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003


   
38 C.F.R. § 4.71a, Plate V (2005)

During the course of this appeal the regulations regarding 
evaluations of the spine were revised.  As such, the Board 
must review findings concerning the back disability and 
evaluate the impairment based on both the old and revised 
regulations.  Where the law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

It must be explained that the veteran was initially assigned 
a noncompensable rating for scoliosis of the cervicothoracic 
spine (previously evaluated as scoliosis of the 
cervicothoracic spine with radiculopathy to the shoulders and 
wrists).  In an April 2003 Notice of Disagreement, the 
veteran indicated he had painful and limited motion of the 
cervical spine, with neck and back pain that woke him up at 
night.  Thereafter, in September 2003, the RO increased the 
award to a 10 percent rating assignment, pursuant to 
Diagnostic Code 5290 for slight limitation of motion of the 
cervical spine.

The veteran contends he is entitled to a higher initial 
disability in excess of 10 percent, for his cervicothoracic 
disability.  The Board has considered the veteran's 
contentions and finds the preponderance of the evidence is 
against the claim.  

The revised regulations became effective in September 2002 
and were further revised in September 2003.  In order to 
warrant a higher disability rating under the old regulations, 
the evidence would have to show either residuals from 
fracture of the vertebra and demonstrable deformity of 
vertebral body (See Diagnostic Code 5285); or ankylosis of 
the cervical spine (See Diagnostic Codes 5286 and 5287); or a 
moderate limitation of motion in the cervical spine (See 
Diagnostic Code 5290); or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (See 
Diagnostic Code 5293).  

Service medical records show a history of chronic back pain 
complaints.  In March 1999, an x-ray revealed scoliosis of 
the thoracolumbar spine.  

A VA medical examination was performed in December 2002.  The 
veteran complained of stiffness in the neck and numbness n 
the shoulders.  Examination of the shoulders revealed normal 
joint motion, with no limitation of motion, no deformity, 
tenderness or pain on motion.  Cervical spine examination 
revealed a sensation of stiffness in the paraspinal cervical 
muscles but no point tenderness, paraspinal muscle spasm or 
pain on motion.  A December 2002 VA x-ray film indicated 
scoliosis of the cervicothoracic spine.  

A VA medical examination was performed in May 2005.  The 
veteran complain that his neck and mid-thoracic spine ached, 
and that there was always some pain.  Range of motion studies 
of the neck revealed that motion was to 30 degrees, 
posterior, 20 degrees, right and left lateral, and to 45 
degrees in flexion.  Rotation was to 45 degrees, bilaterally.  
Neurological examination was negative.  The diagnosis  was 
chronic, symmetric neck, upper back and arm pain.  

The veteran underwent a VA orthopedic examination in March 
2006.  He complained of back pain at the T8 level, radiating 
up to the C7 level and down to the L4 level.  He had numbness 
at the right shoulder blade, with pain occasionally radiating 
down to the right arm and right little finger. He also 
reported occasional stiffness of the lower back, but no 
weakness, fatigability, or lack of endurance.  The veteran 
had some flare-up back pain with heavy lifting or prolonged 
driving.  He was observed to walk into the examiner's room 
with regular steps and no limp, and without any assistive 
devices.  He was able to remove his shoes and socks without 
difficulty.  

On physical examination, the cervicothoracic spine range of 
motion, active and passive was as follows: forward flexion 
was to 45 degrees normal range with pain after 40 degrees; 
backward extension was to 45 degrees normal range with no 
pain;  right and left lateral extension was to 45 degrees 
normal range with no pain; right and left lateral rotation 
was to 80 degrees normal range with no pain.  Examination of 
the cervicothoracic spine revealed tenderness at the C7 and 
T8 levels and mild tenderness at T1 to T3 level; however no 
effusion, erythematous changes, muscle spasm, guarding were 
noted.  The examiner indicated there was pain upon motion of 
the cervicothoracic spine; however the motion was not limited 
by pain or weakness.  Repetitive use showed no fatigue, no 
incoordination, lack of endurance, or additional loss of 
motion due to pain.  The veteran's musculature of the back 
was normal, with no loss of strength or ankylosis observed.  
In the last 12 months there were no episodes of 
incapacitation.  

The neurological examination showed decreased sensation to 
pinprick at the upper portion of the right shoulder blade.  
By location of the dermatome, the nerve related was the C8 
and T1/T2 radiculopathy, sensory radiculopathy.  The examiner 
noted it to be consistent with the veteran's complaint of 
radiating pain, tingling and numbness.  

X-ray studies of the spine revealed that the veteran's 
scoliosis in fact levoscoliosis at the thoracolumbar spine, 
not the cervicothoracic spine.  The cervical spine was 
negative for acute fractures, subluxation or significant 
degenerative changes; and scoliosis was observed at the 
thoracolumbar junction, with no degenerative changes noted.  
X-ray of the thoracic spine showed mild levoscoliosis, with 
no degenerative changes.  The impression was cervicothoracic 
strain with residual pain, no limitation of motion, with 
residual sensory radiculopathy of right C8-T1/T2 nerve root.

The examiner opined the veteran had sensory radiculopathy 
related to the scoliosis.  The scoliosis was so mild that 
there was no weakness on motion of the upper and lower 
extremities.  He had no complaints of excessive fatigability.  
He experienced some discomfort on prolonged standing and 
driving; however there was no apparent limitation of his 
functional capacity.

The Board has considered the applicability of the earlier 
diagnostic codes for rating the service-connected cervical 
spine disability and notes that there is no objective 
evidence of fractured vertebra; ankylosis of the spine; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5287, and 5293 (effective prior to 
September 26, 2003).  Thus, no higher ratings may be assigned 
on these diagnostic codes.  It is clear that a normal range 
of motion of the cervical spine was demonstrated prior to 
September 2003.  

Applying the regulations in effect at the time, the veteran 
did not meet the criteria for a compensable rating under 
Diagnostic Code 5290, since he had a full range of motion in 
his cervical spine.  However, it appears that the RO 
considered the: veteran's complaint of chronic back pain; and 
objective findings which included functional impairment 
during flare-ups and cervical spine range of motion 
accompanied by pain; and therefore increased the rating to 10 
percent.  See 38 C.F.R. § 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Thus, the Board finds that 
the initial 10 percent disability assignment was proper.  

Beginning September 26, 2003, the Board further finds the 
veteran does not warrant the next highest disability rating 
under the revised criteria for cervical strain or 
intervertebral disc syndrome (See Diagnostic Codes 5237 and 
5243, effective after September 26, 2003).  

A 20 percent disability rating is available under Diagnostic 
Code 5237 with a showing of forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  However, at the VA examination, the 
veteran's forward flexion was to 45 degrees, and the combined 
range of motion of the cervical spine was 340 degrees.  There 
has been no showing of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Moreover, the most recent x-rays clarified that the veteran 
has scoliosis of the thoracic spine, not the cervicothoracic 
spine.  Therefore, the findings do not warrant a disability 
rating in excess of 10 percent under Diagnostic Code 5237.  
As noted before, there is no evidence of intervertebral disc 
syndrome, with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  Therefore no higher rating may be assigned 
pursuant to Diagnostic Code 5243.

The Board notes that the previous rating decision considered 
the fact that the veteran has pain upon motion of his 
cervicothoracic spine, although his motion is not limited by 
such pain.  This was the primary reason for the assignment of 
a 10 percent rating.  The Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).

The Board finds the reported VA evaluation adequately 
demonstrates the veteran's disability and higher schedular 
rating are not warranted.  The Board also finds there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a higher initial rating for scoliosis of the 
cervicothoracic spine is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


